United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1481
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Ronald Jay Riley,                       *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 23, 2003

                                 Filed: December 30, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Ronald Jay Riley pleaded guilty to conspiring to manufacture and distribute
methamphetamine, in violation of 21 U.S.C. § 846. The district court1 sentenced him
to 70 months imprisonment and 5 years supervised release. On appeal, Mr. Riley’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967).



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       After careful review, we find the arguments raised in counsel’s Anders brief
fail. The district court did not err by not departing from the Guidelines as Mr. Riley
never moved for a departure; he agreed not to seek a departure, see United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); disparity in codefendants’ sentences is not
a proper basis for departure, see United States v. McKnight, 186 F.3d 867, 869 (8th
Cir. 1999) (per curiam); he presented no evidence indicating his family ties and
responsibilities were extraordinary, see United States v. Bieri, 21 F.3d 811, 814, 818
(8th Cir.), cert. denied, 513 U.S. 878 (1994); and there was no basis for granting a
substantial-assistance departure as the government never made a motion and there
was no evidence that Mr. Riley gave the government any assistance, see United States
v. Wolf, 270 F.3d 1188, 1190 (8th Cir. 2001). The district court did not have the
authority to order incarceration at any particular facility as the Bureau of Prisons is
solely responsible for that decision. See 18 U.S.C. § 3621. We also conclude that
any ineffective-assistance claims should be presented (if at all) in a 28 U.S.C. § 2255
motion. See United States v. Martinez-Cruz, 186 F.3d 1102, 1105 (8th Cir. 1999).

        Finally, we have reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues. Accordingly, we
affirm. We also grant counsel’s motion to withdraw, and deny the pending motion
for a transfer.
                       ______________________________




                                         -2-